ACCEPTED
                                                                                               01-13-01064-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           2/4/2015 5:10:35 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                        CLERK

                                   NO. 01-13-01064-CV

                         IN THE FIRST COURT OF APPEALS
                                                                            FILED IN
                                 HOUSTON, TEXAS                      1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                     2/4/2015 5:10:35 PM
         HANDS OF HEALING RESIDENTIAL TREATMENT                      CHRISTOPHER
                                                                    CENTER,     INC.A. PRINE
                                                                             Clerk
                            AND ALL OTHER OCCUPANTS,

                                                                       Appellant,
                                             V.


                                    JOHN HAVENAR,

                                                                       Appellee.

                 UNOPPOSED MOTION FOR EXTENSION OF TIME
                    TO FILE REPLY BRIEF OF APPELLANT



TO THE HONORABLE FIRST COURT OF APPEALS:

         Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, Hands of Healing

Residential Treatment Center, Inc. and all Occupants, files this Unopposed Motion to

Extend Time to File Reply Brief of Appellant.

         Appellee filed its Brief on October 16, 2014, a day after the brief was required to

be filed. As background Appellee’s brief was due on July 2, 2014.

         Counsel for Appellant requests an extension to February 6, 2015, to file its Reply

Brief.    The extension is necessary because of the holidays and four other briefing

deadlines in other cases that made it difficult for Appellant to file a Reply Brief shortly

after its motion to strike was denied on October 23, 2014.
       On January 10, 2015, the parties were notified that there would be no oral

argument in the case and that this case would be submitted to the panel of judges on

February 25, 2015. As such, the extension would not likely interfere with the court’s

schedule.

       Counsel for Appellant seeks this extension of time to be able to prepare a cogent

and succinct Reply Brief to aid this Court in its analysis of the issues presented. This

request is not sought solely for delay but in the interest of justice. Opposing counsel is

not opposed to this extension.

       All facts recited in this motion are within the personal knowledge of the counsel

signing this motion; therefore, no verification is necessary under Rule of Appellate

Procedure 10.2.

                                  PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellant’s Brief and extend the

Deadline for Filing the Appellant’s Reply Brief up to and including February 6, 2014.

Appellant requests all other relief to which it may be entitled.

                                           Respectfully submitted,


                                                /s/ Victoria Plante-Northington
                                           VICTORIA PLANTE-NORTHINGTON
                                           Texas Bar No. 00798436
                                           PLANTE LAW FIRM, P.C.
                                           5177 Richmond Ave., Suite 1275
                                           Houston, Texas 77056
                                           Telephone: (713) 526-2615
                                           Facsimile: (713) 960-0555
                                           Counsel for Appellant
                            CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Appellee regarding this motion and that

Appellee is not opposed to this motion.


                                                   /s/ Victoria Plante-Northington
                                                VICTORIA PLANTE-NORTHINGTON


                               CERTIFICATE OF SERVICE

      I certify that on February 4, 2015, I have sent a copy of this motion to the

following counsel by email, U.S. mail, and/or facsimile:

      Michael R. Wadler
      Harberg Huvard Jacobs Wadler, LLP
      2100 West Loop South, Suite 110
      Houston, Texas 77027-3534
      Facsimile: (281) 768-6229
      Counsel for Appellee



                                                   /s/ Victoria Plante-Northington
                                                VICTORIA PLANTE-NORTHINGTON